

113 S675 RS: Never Contract With the Enemy Act
U.S. Senate
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 485113th CONGRESS2d SessionS. 675[Report No. 113–216]IN THE SENATE OF THE UNITED STATESApril 9, 2013Ms. Ayotte (for herself, Mr. Blumenthal, Mr. Roberts, Mr. Chambliss, Mr. Moran, Mr. Manchin, Mr. Boozman, Mr. Burr, Mrs. Shaheen, and Mr. Vitter) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJuly 23, 2014Reported by Mr. Carper, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo prohibit contracting with the enemy.1.Short
			 titleThis Act may be cited as
			 the Never Contract With the Enemy
			 Act.2.Prohibition on
			 contracting with the enemy(a)Statement of
			 policyIt shall be the policy of the United States that executive
			 agencies shall not contract with the enemy or with a person or entity that
			 has
			 been identified as providing funds received under a contract, grant, or
			 cooperative agreement directly or indirectly to an enemy of the United
			 States
			 or otherwise supporting those who are actively opposing the United States
			 or
			 coalition forces in a contingency operation.(b)Authority To
			 terminate or void contracts, grants, and cooperative agreements and To
			 restrict
			 future award(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Federal Acquisition Regulation shall be revised to provide
			 that,
			 upon notice from a Senior Procurement Executive or the commander of a
			 geographic combatant command under subsection (e)(3), the head of
			 contracting
			 activity of an executive agency may do the following:(A)If the notice is
			 that a person or entity has been identified as providing funds received
			 under a
			 contract, grant, or cooperative agreement of the executive agency directly
			 or
			 indirectly to an enemy of the United States or a person or entity who is
			 actively supporting an enemy of the United States or otherwise supporting
			 those
			 who are actively opposing United States or coalition forces in a
			 contingency
			 operation—(i)either—(I)terminate for
			 default the contract, grant, or cooperative agreement; or(II)void the
			 contract, grant, or cooperative agreement in whole or in part; and(ii)restrict the
			 future award to the person or entity so identified of contracts, grants,
			 or
			 cooperative agreements of the executive agency.(B)If the notice is
			 that the person or entity has failed to exercise due diligence to ensure
			 that
			 none of the funds received under a contract, grant, or cooperative
			 agreement of
			 the executive entity are provided directly or indirectly to an enemy of
			 the
			 United States or a person or entity who is actively supporting an enemy of
			 the
			 United States or otherwise supporting those who are actively opposing
			 United
			 States or coalition forces in a contingency operation, terminate for
			 default
			 the contract, grant, or cooperative agreement.(2)Treatment as
			 voidFor purposes of this section:(A)A contract,
			 grant, or cooperative agreement that is void is unenforceable as contrary
			 to
			 public policy.(B)A contract,
			 grant, or cooperative agreement that is void in part is unenforceable as
			 contrary to public policy with regard to a segregable task or effort under
			 the
			 contract, grant, or cooperative agreement.(c)Contract
			 clause(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Federal Acquisition Regulation shall be revised to require
			 that—(A)the clause
			 described in paragraph (2) shall be included in each covered contract,
			 grant,
			 and cooperative agreement of an executive agency that is awarded on or
			 after
			 the date of the enactment of this Act; and(B)to the maximum
			 extent practicable, each covered contract, grant, and cooperative
			 agreement of
			 an executive agency that is awarded before the date of the enactment of
			 this
			 Act shall be modified to include the clause described in paragraph (2),
			 other
			 than the matter provided for in subparagraph (A) of that paragraph.(2)Clause
			 describedThe clause described in this paragraph is a clause
			 that—(A)requires the
			 contractor, or the recipient of the grant or cooperative agreement, to
			 certify
			 in connection with entry into the contract, grant, or cooperative
			 agreement
			 that the contractor or recipient, as the case may be, has never knowingly
			 provided funds directly or indirectly to an enemy of the United States or
			 a
			 person or entity who is actively supporting an enemy of the United States
			 or
			 otherwise knowingly supported those who are actively opposing United
			 States or
			 coalition forces in a contingency operation;(B)requires the
			 contractor, or the recipient of the grant or cooperative agreement, to
			 exercise
			 due diligence to ensure that none of the funds received under the
			 contract,
			 grant, or cooperative agreement are provided directly or indirectly to an
			 enemy
			 of the United States or a person or entity who is actively supporting an
			 enemy
			 of the United States or otherwise supporting those who are actively
			 opposing
			 United States or coalition forces in a contingency operation; and(C)notifies the
			 contractor, or the recipient of the grant or cooperative agreement, of the
			 authority of the head of the contracting activity to terminate or void the
			 contract, grant, or cooperative agreement, in whole or in part, as
			 provided in
			 subsection (b).(3)Covered
			 contract, grant, or cooperative agreementIn this subsection, the
			 term covered contract, grant, or cooperative agreement means a
			 contract, grant, or cooperative agreement with an estimated value in
			 excess of
			 $20,000.(d)Requirements
			 following contract actionsNot later than 30 days after the date
			 of the enactment of this Act, the Federal Acquisition Regulation shall be
			 revised as follows:(1)To require that
			 any head of contracting activity taking an action under subsection (b) to
			 terminate, void, or restrict a contract, grant, or cooperative agreement
			 notify
			 in writing the contractor or recipient of the grant or cooperative
			 agreement,
			 as applicable, of the action.(2)To permit, in
			 such manner as the Federal Acquisition Regulation as so revised shall
			 provide,
			 the contractor or recipient of a grant or cooperative agreement subject to
			 an
			 action taken under subsection (b) to terminate or void the contract,
			 grant, or
			 cooperative agreement, as the case may be, an opportunity to contest the
			 action
			 within 30 days of receipt of notice of the action.(e)Identification
			 of supporters of the enemy(1)IdentificationNot
			 later than 30 days after the date of the enactment of this Act, the
			 Secretary
			 of Defense and each Senior Procurement Executive shall carry out a program
			 to
			 use available intelligence (including information made available pursuant
			 to
			 subsection (g)(1)) to—(A)either—(i)in
			 the case of the geographic combatant commands, review persons and entities
			 who
			 receive United States funds through contracts, grants, and cooperative
			 agreements performed for such commands in their areas of responsibility;
			 or(ii)in
			 the case of the Senior Procurement Executives, review persons and entities
			 who
			 receive United States funds through contracts, grants, and cooperative
			 agreements performed for their agencies; and(B)identify any such
			 persons and entities who are providing funds received under a contract,
			 grant,
			 or cooperative agreement of an executive agency directly or indirectly to
			 an
			 enemy of the United States or a person or entity who is actively
			 supporting an
			 enemy of the United States or otherwise supporting those who are actively
			 opposing United States or coalition forces in a contingency operation.(2)Discharge by
			 DoD through commanders of combatant commandsThe Secretary of
			 Defense shall carry out the program required by paragraph (1) through the
			 commanders of the geographic combatant commands.(3)Notification of
			 contracting activitiesIf a Senior Procurement Executive or the
			 commander of a geographic combatant command, acting pursuant to a program
			 required by paragraph (1), identifies a person or entity as actively
			 supporting
			 an enemy of the United States or otherwise supporting those who are
			 actively
			 opposing United States or coalition forces in a contingency operation, the
			 Senior Procurement Executive or commander, as the case may be, shall
			 notify the
			 heads of contracting activities of the executive agencies in writing of
			 such
			 identification. Any written notification pursuant to this paragraph shall
			 be
			 made in accordance with procedures established to implement the revisions
			 to
			 the Federal Acquisition Regulation required by this section.(4)Annual
			 reviewAs part of the programs required by paragraph (1), the
			 Senior Procurement Executives and the commanders of the geographic
			 combatant
			 commands shall, on an annual basis, review the lists of persons and
			 entities
			 previously covered by a notice under paragraph (3) as having been
			 identified
			 pursuant to paragraph (1)(B) in order to determine whether or not such
			 persons
			 and entities continue to warrant identification pursuant to paragraph
			 (1)(B).
			 If a Senior Procurement Executive or commander determines pursuant to such
			 a
			 review that a person or entity no longer warrants identification pursuant
			 to
			 paragraph (1)(B), the Senior Procurement Executive or commander, as the
			 case
			 may be, shall notify the heads of contracting activities of the executive
			 agencies in writing of such determination.(5)Protection of
			 classified informationClassified information relied upon to make
			 an identification in accordance with this subsection may not be disclosed
			 to a
			 contractor or a recipient of a grant or cooperative agreement with respect
			 to
			 which an action is taken pursuant to the authority provided in subsection
			 (b),
			 or to their representatives, in the absence of a protective order issued
			 by a
			 court of competent jurisdiction established under Article I or Article III
			 of
			 the Constitution of the United States that specifically addresses the
			 conditions upon which such classified information may be so disclosed.(f)Delegation of
			 certain responsibilities(1)Responsibility
			 to identify and provide noticeA Senior Procurement Executive may
			 delegate the responsibilities in paragraphs (1), (3), and (4) of
			 subsection (e)
			 to the designated deputy of such Executive. The commander of a geographic
			 combatant command may delegate the responsibilities in such paragraphs to
			 the
			 deputy commander of that combatant command. Any delegation of
			 responsibilities
			 under this paragraph shall be made in writing.(2)Nondelegation
			 of responsibility for contract actionsThe authority provided by
			 subsection (b) to terminate, void, or restrict contracts, grants, and
			 cooperative agreements may not be delegated below the level of head of
			 contracting activity.(g)Additional
			 responsibilities of executive agencies(1)Dissemination
			 of information on supporters of the enemyThe Secretary of
			 Defense and the Administrator for Federal Procurement Policy shall jointly
			 carry out a program through which the contracting activities of the
			 executive
			 agencies may provide information to Senior Procurement Executives and the
			 commanders of the geographic combatant commands relating to persons or
			 entities
			 who may be providing funds received under contracts, grants, or
			 cooperative
			 agreements of the executive agencies directly or indirectly to an enemy of
			 the
			 United States or a person or entity who is actively supporting an enemy of
			 the
			 United States or otherwise supporting those who are actively opposing
			 United
			 States or coalition forces in a contingency operation. The program shall
			 be
			 designed to facilitate and encourage the sharing of information between
			 executive agencies and the geographic combatant commands.(2)Inclusion of
			 information on contract actions in FAPIISUpon the termination,
			 voiding, or restriction of a contract, grant, or cooperative agreement of
			 an
			 executive agency under subsection (b), the head of contracting activity of
			 the
			 executive agency shall provide for the inclusion in the Federal Awardee
			 Performance and Integrity Information System (FAPIIS), or other formal
			 system
			 of records on contractors or entities, of appropriate information on the
			 termination, voiding, or restriction, as the case may be, of the contract,
			 grant, or cooperative agreement.(3)ReportsThe
			 head of contracting activity that receives a notice pursuant to subsection
			 (e)(3) shall submit to the Senior Procurement Executives and the
			 commanders of
			 the geographic combatant commands a report on the action, if any, taken by
			 the
			 head of contracting activity pursuant to subsection (b), including a
			 determination not to terminate, void, or restrict the contract, grant, or
			 cooperative agreement as otherwise authorized by subsection (b).(h)Reports(1)In
			 generalNot later than March 1 each year, the Secretary of
			 Defense shall, in consultation with the heads of other executive agencies,
			 submit to the appropriate committees of Congress a report on the use of
			 the
			 authorities in this section in the preceding calendar year, including the
			 following:(A)For each instance
			 in which an executive agency exercised the authority to terminate, void,
			 or
			 restrict a contract, grant, and cooperative agreement pursuant to
			 subsection
			 (b), the following:(i)The
			 executive agency taking such action.(ii)An
			 explanation of the basis for the action taken.(iii)The value of
			 the contract, grant, or cooperative agreement voided or terminated.(iv)The value of all
			 contracts, grants, or cooperative agreements of the executive agency in
			 force
			 with the person or entity concerned at the time the contract, grant, or
			 cooperative agreement was terminated or voided.(B)For each instance
			 in which an executive agency did not exercise the authority to terminate,
			 void,
			 or restrict a contract, grant, and cooperative agreement pursuant to
			 subsection
			 (b) as requested pursuant to subsection (e)(3), the following:(i)The
			 executive agency concerned.(ii)An
			 explanation why the action was not taken.(2)FormAny
			 report under this subsection may be submitted in classified form.(i)Other
			 definitionsIn this section:(1)The term
			 appropriate committees of Congress means—(A)the Committee on
			 Armed Services, the Committee on Homeland Security and Governmental
			 Affairs,
			 and the Committee on Appropriations of the Senate; and(B)the Committee on
			 Armed Services, the Committee on Oversight and Government Reform, and the
			 Committee on Appropriations of the House of Representatives.(2)The term
			 combatant command means a command established pursuant to chapter
			 6 of title 10, United States Code.(3)The term
			 contingency operation has the meaning given that term in section
			 101(a)(13) of title 10, United States Code.(4)The term
			 enemy of the United States means any of the following:(A)Any person or
			 organization determined by the Secretary of Defense or the Secretary of
			 State
			 to be hostile to United States forces or interests or providing support to
			 any
			 person or organization hostile to United States forces or interests during
			 the
			 time of a declared war, peacekeeping operation, or other military or
			 contingency operation.(B)Any organization
			 designated as a terrorist organization under section 219(a) of the
			 Immigration
			 and Nationality Act (8 U.S.C. 1189(a)).(5)The term
			 executive agency has the meaning given that term in section 133 of
			 title 41, United States Code.(6)The term
			 head of contracting activity has the meaning given that term in
			 subpart 601 of part 1 of the Federal Acquisition Regulation.(7)The term
			 Senior Procurement Executive has the meaning given that term in
			 section 1702 of title 41, United States Code.(j)Coordination
			 with current authorities applicable to CENTCOM(1)Repeal of
			 superseded authorityEffective 30 days after the date of the
			 enactment of this Act, section 841 of the National Defense Authorization
			 Act
			 for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1510; 10 U.S.C. 2302
			 note)
			 is repealed.(2)Use of
			 superseded authorities in discharge of requirementsIn providing
			 for the discharge of the requirements of this section by the Department of
			 Defense, the Secretary of Defense may use and modify for that purpose
			 requirements and procedures established by the Secretary for purposes of
			 the
			 discharge of the requirements of section 841 of the National Defense
			 Authorization Act for Fiscal Year 2012.1.Short titleThis Act may be cited as the Never Contract With the Enemy Act.2.Prohibition on providing funds to the enemy(a)Identification of persons and entitiesThe Secretary of Defense shall, in conjunction with the Director of National Intelligence and in
			 consultation with the Secretary of State, establish in each covered
			 combatant command a program to identify persons and entities within the
			 area of responsibility of such command that—(1)provide funds, including goods and services, received under a contract, grant, or cooperative
			 agreement of an executive agency directly or indirectly to a covered
			 person or entity; or(2)fail to exercise due diligence to ensure that none of the funds, including goods and services,
			 received under a contract, grant, or cooperative agreement of an executive
			 agency are provided directly or indirectly to a covered person or entity.(b)Notice of identified persons and entities(1)NoticeUpon the identification of a person or entity as  being described by subsection (a), the head of an
			 executive agency (or the designee of such head) or the commander of a
			 covered  combatant command (or the specified deputies of the commander)
			 shall be notified, in writing, of such identification of the person or
			 entity.(2)Responsive actionsUpon receipt of a notice under paragraph (1), the head of an executive agency (or the designee of
			 such head) or the commander of a covered combatant command (or the
			 specified deputies of the commander) may notify the heads of contracting
			 activities, or other appropriate officials of the agency or command, in
			 writing of such identification.(3)Making of notificationsAny written notification pursuant to this subsection shall be made in accordance with procedures
			 established to implement the revisions of regulations required by this
			 section.(c)Authority to terminate or void contracts, grants, and cooperative agreements and to restrict future
			 awardNot later than 270 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulation, the Defense Federal Acquisition Regulation Supplement, and the
			 Uniform
			 Administrative Requirements, Cost Principles, and Account Requirements for
			 Federal Awards shall be revised to provide that, upon notice from the head
			 of an executive agency (or the designee of such head) or the commander of
			 a covered combatant command (or the specified deputies of the commander)
			 pursuant to subsection (b), the head of contracting activity of an
			 executive agency, or other appropriate official, may do the following:(1)Restrict the award of contracts, grants, or cooperative agreements of the executive agency
			 concerned upon a written determination by the head of contracting activity
			 or other appropriate official that the contract, grant, or cooperative
			 agreement would provide funds received under such contract, grant, or
			 cooperative agreement directly or indirectly to a covered person or
			 entity.(2)Terminate for default any contract, grant, or cooperative agreement of the executive agency
			 concerned upon a written determination by the head of contracting activity
			 or other appropriate official that the contractor, or the recipient of the
			 grant or cooperative agreement, has failed to exercise due diligence to
			 ensure that none of the funds received under the contract, grant, or
			 cooperative agreement are provided directly or indirectly to a covered
			 person or entity.(3)Void in whole or in part any contract, grant, or cooperative agreement of the executive agency
			 concerned upon a written determination by the head of contracting activity
			 or other appropriate official that the contract, grant, or cooperative
			 agreement provides funds directly or indirectly to a covered person or
			 entity.(d)Clause(1)In generalNot later than 270 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulation, the Defense Federal Acquisition Regulation Supplement, and the
			 Uniform Administrative Requirements, Cost Principles, and Account
			 Requirements for Federal Awards shall be revised to require that—(A)the clause described in paragraph (2) shall be included in each covered contract, grant, and
			 cooperative agreement of an executive agency that is awarded on or after
			 the date that is 270 days after the date of the enactment of this Act; and(B)to the maximum extent practicable, each covered contract, grant, and cooperative agreement of an
			 executive agency that is awarded before the date of the enactment of this
			 Act shall be modified to include the clause described in paragraph (2).(2)Clause describedThe clause described in this paragraph is a clause that—(A)requires the contractor, or the recipient of the grant or cooperative agreement, to exercise due
			 diligence to ensure that none of the funds, including goods and services,
			 received under the contract, grant, or cooperative agreement are provided
			 directly or indirectly to a covered person or entity; and(B)notifies the contractor, or the recipient of the grant or cooperative agreement, of the authority
			 of the head of the contracting activity, or other appropriate official, to
			 terminate or void the contract, grant, or cooperative agreement, in whole
			 or in part, as provided in subsection (c).(3)Treatment as voidFor purposes of this section:(A)A contract, grant, or cooperative agreement that is void is unenforceable as contrary to public
			 policy.(B)A contract, grant, or cooperative agreement that is void in part is unenforceable as contrary to
			 public policy with regard to a segregable task or effort under the
			 contract, grant, or cooperative agreement.(4)Public commentThe President shall ensure that the process for amending regulations required by paragraph (1)
			 shall include an opportunity for public comment, including an opportunity
			 for comment on standards of due diligence required by this Act.(e)Requirements following contract actionsNot later than 270 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulation, the Defense Federal Acquisition Regulation Supplement, and the
			 Uniform Administrative Requirements, Cost Principles, and Account
			 Requirements for Federal Awards shall be revised as follows:(1)To require that any head of contracting activity, or other appropriate official, taking an action
			 under subsection (c) to terminate, void, or restrict a contract, grant, or
			 cooperative agreement notify in writing the contractor or recipient of the
			 grant or cooperative agreement, as applicable, of the action.(2)To permit the contractor or recipient of a grant or cooperative agreement subject to an action
			 taken under subsection (c) to terminate or void the contract, grant, or
			 cooperative agreement, as the case may be, an opportunity to challenge the
			 action by requesting an administrative review of the action under the
			 procedures of the executive agency concerned not later than 30 days after
			 receipt of notice of the action.(f)Annual review; protection of classified information(1)Annual reviewThe Secretary of Defense, in conjunction with the Director of National Intelligence and in
			 consultation with the Secretary of State shall, on an annual basis, review
			 the lists of persons and entities previously covered by a notice under
			 subsection (b) as having been identified as described by subsection (a) in
			 order to determine whether or not such persons and entities continue to
			 warrant identification as described by subsection (a). If  a determination
			 is made pursuant to such a review that a person or entity no longer
			 warrants identification as described by subsection (a), the Secretary of
			 Defense shall notify the head of an executive agency (or designee) or
			 commander (or deputy), as the case may be, in writing of such
			 determination.(2)Protection of classified informationClassified information relied upon to make an identification in accordance with subsection (a) may
			 not be disclosed to a contractor or a recipient of a grant or cooperative
			 agreement with respect to which an action is taken pursuant to the
			 authority provided in subsection (c), or to their representatives, in the
			 absence of a protective order issued by a court of competent jurisdiction
			 established under Article I or Article III of the Constitution of the
			 United States that specifically addresses the conditions upon which such
			 classified information may be so disclosed.(g)Delegation of certain responsibilities(1)Combatant command responsibilitiesThe commander of a covered combatant command may delegate the responsibilities in this section to
			 any deputies of the commander	specified by the commander for purposes of
			 this section. Any delegation of responsibilities under this paragraph
			 shall be made in writing.(2)Nondelegation of responsibility for certain actionsThe authority provided by subsection (c) to terminate, void, or restrict contracts, grants, and
			 cooperative agreements, in whole or in part,  may not be delegated below
			 the level of head of contracting activity, or equivalent official for
			 purposes of grants or	cooperative agreements.(h)Additional responsibilities of executive agencies(1)Sharing of information on supporters of the enemyThe Secretary of Defense shall, in consultation with the Director of the Office of Management and
			 Budget, carry out a program through which agency components may provide
			 information to heads of executive agencies (or the designees of such
			 heads) and the commanders of the covered  combatant commands (or the
			 specified deputies of the commanders) relating to persons or entities who
			 may be providing funds, including goods and services, received under
			 contracts, grants, or cooperative agreements of the executive agencies
			 directly or indirectly to a covered person or entity. The program shall be
			 designed to facilitate and encourage the sharing of risk and threat
			 information between executive agencies and the covered combatant commands.(2)Inclusion of information on contract actions in fapiis and other systemsUpon the termination, voiding, or restriction of a contract, grant, or cooperative agreement of an
			 executive agency under subsection (c), the head of contracting activity of
			 the executive agency shall provide for the inclusion in the Federal
			 Awardee Performance and Integrity Information System (FAPIIS), or other
			 formal system of records on contractors or entities, of appropriate
			 information on the termination, voiding, or restriction, as the case may
			 be, of the contract, grant, or cooperative agreement.(3)ReportsThe head of contracting activity that receives a notice pursuant to subsection (b) shall submit to
			 the head of the executive agency (or designee) concerned or the
			 appropriate covered  combatant command, as the case may be, a report on
			 the action, if any, taken by the head of contracting activity pursuant to
			 subsection (c), including a determination not to terminate, void, or
			 restrict the contract, grant, or cooperative agreement as otherwise
			 authorized by subsection (c).(i)Reports(1)In generalNot later than March 1 of 2016, 2017, and 2018, the Director of the Office of Management and Budget
			 shall submit to the appropriate committees of Congress a report on the use
			 of the authorities in this section in the preceding calendar year,
			 including the following:(A)For each instance in which an executive agency exercised the authority to terminate, void, or
			 restrict a contract, grant, and cooperative agreement pursuant to
			 subsection (c), based on a notification under subsection (b), the
			 following:(i)The executive agency taking such action.(ii)An explanation of the basis for the action taken.(iii)The value of the contract, grant, or cooperative agreement voided or terminated.(iv)The value of all contracts, grants, or cooperative agreements of the executive agency in force with
			 the person or entity concerned at the time the contract, grant, or
			 cooperative agreement was terminated or voided.(B)For each instance in which an executive agency did not exercise the authority to terminate, void,
			 or restrict a contract, grant, and cooperative agreement pursuant to
			 subsection (c), based on a notification under subsection (b), the
			 following:(i)The executive agency concerned.(ii)An explanation why the action was not taken.(2)FormAny report under this subsection may, at the election of the Director—(A)be submitted in unclassified form, but with a classified annex; or(B)be submitted in classified form.(j)National security exceptionNothing in this section shall apply to the authorized intelligence or law enforcement activities of
			 the United States Government.(k)Construction with other authoritiesExcept as provided in subsection (l), the authorities in this section shall be in addition to, and
			 not to the exclusion of, any other authorities available to executive
			 agencies to implement policies and purposes similar to those set forth in
			 this section.(l)Coordination with current authorities(1)Repeal of superseded authority related to CENTCOMEffective 270 days after the date of the enactment of this Act, section 841 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1513;
			 10 U.S.C. 2313 note) is repealed.(2)Repeal of superseded authority related to Department of DefenseEffective 270 days after the date of the enactment of this Act, section 831 of the National Defense
			 Authorization Act for Fiscal Year 2014 (Public Law 113–66; 127 Stat. 810;
			 10 U.S.C. 2302 note) is repealed.(3)Use of superseded authorities in discharge of requirementsIn providing for the discharge of the requirements of this section by the Department of Defense,
			 the Secretary of Defense may use and modify for that purpose the
			 regulations and procedures established for purposes of the discharge of
			 the requirements of section 841 of the National Defense Authorization Act
			 for Fiscal Year 2012 and section 831 of the National Defense
			 Authorization Act for Fiscal Year 2014.(m)SunsetThe provisions of this section shall cease to be effective on	December 31, 2019.3.Additional access to records(a)Contracts, grants, and cooperative agreements(1)In generalNot later than 270 days after the date of the enactment of this Act, applicable regulations shall
			 be revised to provide that the clause described in paragraph (2) may, as
			 appropriate, be included in each covered contract, grant, and cooperative
			 agreement of an executive agency that is awarded on or after the date of
			 the enactment of this Act.(2)ClauseThe clause described in this paragraph is a clause authorizing the head of the	executive agency
			 concerned, upon a written determination pursuant to paragraph (3), to
			 examine any records of the contractor, the recipient of a grant or
			 cooperative agreement, or any subcontractor or subgrantee under such
			 contract, grant, or cooperative agreement to the extent necessary to
			 ensure that funds, including goods and services, available under the
			 contract, grant, or cooperative agreement are not provided directly or
			 indirectly to a covered person or entity.(3)Written determinationThe authority to examine records pursuant to the contract clause described in paragraph (2) may be
			 exercised only upon a written determination by the contracting officer or
			 comparable official responsible for a grant or cooperative agreement, upon
			 a finding by the commander of a covered combatant command (or the
			 specified deputies of the commander) or the head of an executive agency
			 (or the designee of such head) that there is reason to believe that funds,
			 including goods and services, available under the contract, grant, or
			 cooperative agreement concerned may have been provided directly or
			 indirectly to a covered person or entity.(4)FlowdownA clause described in paragraph (2) may  also be included in any subcontract or subgrant under a
			 covered contract, grant, or cooperative agreement if the subcontract or
			 subgrant has an estimated value in excess of $50,000.(b)Reports(1)In generalNot later than March 1 of 2016, 2017, and 2018, the Director of the Office of Management and Budget
			 shall submit to the appropriate committees of Congress a report on the use
			 of the authority provided by this section in the preceding calendar year.(2)ElementsEach report under this subsection  shall identify, for the calendar year covered by such report,
			 each instance in which an executive agency exercised the authority
			 provided under this section to examine records, explain the basis for the
			 action taken, and summarize the results of any examination of records so
			 undertaken.(3)FormAny report under this subsection may be submitted in classified form.(c)Coordination with current authorities applicable to CENTCOM(1)Repeal of superseded authorityEffective 270 days after the date of the enactment of this Act, section 842 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1510;
			 10 U.S.C. 2302 note) is repealed.(2)Use of superseded authorities in discharge of requirementsIn providing for the discharge of the requirements of this section by the Department of Defense,
			 the Secretary of Defense may use and modify for that purpose requirements
			 and procedures established by the Secretary for purposes of the discharge
			 of the requirements of section 842 of the National Defense Authorization
			 Act for Fiscal Year 2012.4.DefinitionsIn this Act:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Armed Services, the Committee on Homeland Security and Governmental Affairs, the
			 Committee on Foreign Relations, and the Committee on Appropriations of the
			 Senate; and(B)the Committee on Armed Services, the Committee on Oversight and Government Reform, the Committee on
			 Foreign Affairs, and the Committee on Appropriations of the House of
			 Representatives.(2)Contingency operationThe term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code.(3)ContractThe term contract includes a contract for commercial items but is not limited to a contract for commercial items.(4)Covered combatant commandThe term covered combatant command means the following:(A)The United States Africa Command.(B)The United States Central Command.(C)The United States European Command.(D)The United States Pacific Command.(E)The United States Southern Command.(5)Covered contract, grant, or cooperative agreement definedThe term covered contract, grant, or cooperative agreement means a contract, grant, or cooperative agreement with an estimated value in excess of $50,000
			 that is performed outside the United States, including its possessions and
			 territories.(6)Covered person or entityThe term covered person or entity means a person or entity that is actively opposing United States or coalition forces involved in a
			 contingency operation in which members of the Armed Forces are actively
			 engaged in hostilities.(7)Executive agencyThe term executive agency has the meaning given that term in section 133 of title 41, United States Code.(8)Head of contracting activityThe term head of contracting activity has the meaning given that term in subpart 601 of part 1 of the Federal Acquisition Regulation.July 23, 2014Reported with an amendment